Exhibit 10.22.4

NATIONAL CINEMEDIA, INC.

2007 EQUITY INCENTIVE PLAN

2012 STOCK OPTION AGREEMENT

The Board of Directors of National CineMedia, Inc., a Delaware corporation (the
“Company”), granted an option under the National CineMedia, Inc. 2007 Equity
Incentive Plan (the “Plan”) to purchase shares of common stock, $0.01 par value
per share, of the Company (“Stock”) to the Optionee named below. This Stock
Option Agreement (the “Agreement”) evidences the terms of the Company’s grant of
an Option to Optionee.

A. NOTICE OF GRANT

Name of Optionee:

Number of Shares of Stock Covered by the Option:

Exercise Price per Share: $

Grant Date:

Expiration Date:

Type of Option: Non-Qualified Stock Option

Vesting Schedule: Except as provided otherwise in this Agreement and the Plan
(including but not limited to Section 14.2 of the Plan which provides for
accelerated vesting upon certain terminations in connection with a Change of
Control), Optionee’s right to purchase shares of Stock under this Option vests,
as set forth below:

 

Service Vesting Date

   Percentage of
Shares that Vest    Number of
Shares that Vest    33.3%       33.3%       33.4%   



--------------------------------------------------------------------------------

B. STOCK OPTION AGREEMENT

1. Grant of Option. Subject to the terms and conditions of this Agreement and
the Plan, the Company granted to Optionee, an Option to purchase the number of
shares of Stock, at the Exercise Price (each as set forth on the cover page of
this Agreement), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall govern. All capitalized terms in this Agreement shall have the
meaning assigned to them in this Agreement or in the Plan.

2. Type of Option. This Option is a Non-Qualified Stock Option.

3. Vesting. The Option is only exercisable, in whole or in part, before it
expires and then only with respect to the vested portion of the Option. Subject
to the preceding sentence, Optionee may exercise this Option, by following the
procedures set forth in this Agreement.

Except as provided otherwise in this Agreement and the Plan (including but not
limited to Section 14.2 of the Plan which provides for accelerated vesting upon
certain terminations in connection with a Change of Control), Optionee’s right
to purchase shares of Stock under this Option vests as set forth on the Vesting
Schedule in the Notice of Grant. No additional shares will vest after Optionee’s
termination of Service for any reason.

4. Option Term; Expiration Date. This Option shall have a maximum term of ten
(10) years measured from the original Grant Date (as set forth in the table on
the cover sheet of this Agreement) and shall accordingly expire at the close of
business at Company headquarters on the tenth anniversary of the Grant Date,
unless sooner terminated in accordance with Section 5 of this Agreement (the
“Expiration Date”).

5. Termination of Service; Expiration of Option. If Optionee terminates Service
with the Company and its Affiliates prior to the Expiration Date, the following
shall apply:

(a) By the Company Without Cause or By Optionee. If Optionee’s Service is
terminated by the Company or its Affiliate without Cause or Optionee terminates
Service, then the vested portion of the Option will expire at the close of
business at Company headquarters on the 90th day after Optionee terminates
Service, but in no event after the Expiration Date. The unvested portion of the
Option automatically expires on the date of termination of Service. Section 14.2
of the Plan provides for accelerated vesting upon certain conditions in
connection with a Change of Control.

(b) Termination for Cause. If Optionee’s Service is terminated by the Company or
an Affiliate for Cause, then Optionee shall immediately forfeit all rights to
the Option (whether or not vested) and the Option shall immediately expire on
the date of termination of Service.

(c) Disability. If Optionee terminates Service because of Optionee’s Disability,
then the vested portion of the Option will expire at the close of business at
Company headquarters on the date twelve (12) months after Optionee’s termination
of Service, but in no event after the Expiration Date. The unvested portion of
the Option automatically expires on the date of termination of Service.

 

2



--------------------------------------------------------------------------------

(d) Death. If Optionee terminates Service because of Optionee’s death, then the
vested portion of the Option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death, but in no
event after the Expiration Date. During that twelve (12) month period,
Optionee’s estate or heirs may exercise the vested portion of the Option. The
unvested portion of the Option automatically expires on the date of termination
of Service. In addition, if Optionee dies during the 90-day period described in
subsection 5(a), and a vested portion of the Option has not yet been exercised,
then the vested portion of the Option will instead expire on the date twelve
(12) months after Optionee’s termination of Service, but in no event after the
Expiration Date. In such a case, during the period following Optionee’s death up
to the date twelve (12) months after termination of Service, Optionee’s estate
or heirs may exercise the vested portion of the Option.

6. Leave of Absence. For purposes of the Option, Service does not terminate when
Optionee goes on a bona fide employee leave of absence that was approved by the
Company or an Affiliate in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, Service will be treated as terminating 90 days after
Optionee went on the approved leave, unless Optionee’s right to return to active
work is guaranteed by law or by a contract. Service terminates in any event when
the approved leave ends unless Optionee immediately returns to active Service.
The Committee determines, in its sole discretion, which leaves of absence count
for this purpose, and when Service terminates for all purposes under the Plan.

7. Option Exercise.

(a) Right to Exercise. The Option shall be exercisable on or before the
Expiration Date in accordance with the vesting schedule set forth in Section 3.

(b) Notice of Exercise. The Option shall be exercised by delivery of written
notice to the Committee (or an officer of the Company designated by the
Committee) on any business day, at the Company’s principal office, on the form
specified by the Company. The notice shall specify the number of shares of Stock
to be purchased, accompanied by full payment of the Exercise Price for the
shares being purchased. The notice must also specify how the shares should be
registered (in the name of Optionee or in both the names of Optionee and
Optionee’s spouse as joint tenants with right of survivorship). The notice of
exercise will be effective when it is received by the Company. Anyone exercising
the Option after the death of Optionee must provide appropriate documentation to
the satisfaction of the Company that the individual is entitled to exercise the
Option.

(c) Payment of Exercise Price. Payment of the Exercise Price for the number of
shares of Stock being purchased in full shall be made in one (or a combination)
of the following forms:

(i) Cash or cash equivalents acceptable to the Company.

 

3



--------------------------------------------------------------------------------

(ii) Shares of Stock which have already been owned by Optionee (purchased on the
open market or owned for at least six months or such other period designated by
the Committee) which are surrendered to the Company. The Fair Market Value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Exercise Price.

(iii) To the extent a public market for the shares of Stock exists as determined
by the Company, by delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell shares and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate Exercise Price and any withholding taxes.

8. Tax Withholding. The Company or any Affiliate shall have the right to deduct
from payments of any kind otherwise due to Optionee, any federal, state, local
or foreign taxes of any kind required by law to be withheld upon the issuance of
any shares of Stock or payment of any kind upon the exercise of this Option.
Subject to the prior approval of the Committee, which may be withheld by the
Committee, in its sole discretion, Optionee may elect to satisfy the minimum
statutory withholding obligations, in whole or in part, (i) by having the
Company withhold shares of Stock otherwise issuable to Optionee or (ii) by
delivering to the Company shares of Stock already owned by Optionee. The shares
delivered or withheld shall have an aggregate Fair Market Value not in excess of
the minimum statutory total tax withholding obligations. The Fair Market Value
of the shares used to satisfy the withholding obligation shall be determined by
the Company as of the date that the amount of tax to be withheld is to be
determined. Shares used to satisfy any tax withholding obligation must be vested
and cannot be subject to any repurchase, forfeiture, or other similar
requirements. Any election to withhold shares shall be irrevocable, made in
writing, signed by Optionee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

9. Transfer of Option. During Optionee’s lifetime, only Optionee (or, in the
event of Optionee’s legal incapacity or incompetency, Optionee’s guardian or
legal representative) may exercise the Option. Optionee cannot transfer or
assign the Option. Upon any attempt to transfer or assign the Option, the Option
will immediately become invalid. Regardless of any marital property settlement
agreement, the Company is not obligated to honor a notice of exercise from
Optionee’s spouse, nor is the Company obligated to recognize Optionee’s spouse’s
interest in the Option in any other way.

10. Investment Representations. The Committee may require Optionee (or
Optionee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

11. Continued Service. Neither the grant of the Option nor this Agreement gives
Optionee the right to continue Service with the Company or its Affiliates in any
capacity. The Company and its Affiliates reserve the right to terminate
Optionee’s Service at any time and for any reason not prohibited by law.

 

4



--------------------------------------------------------------------------------

12. Stockholder Rights. Optionee and Optionee’s estate or heirs shall not have
any rights as a stockholder of the Company until Optionee becomes the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
or other distributions or other rights as to which there is a record date prior
to the date Optionee becomes the holder of record of such shares, except as
provided in Section 14 of the Plan.

13. Adjustments. The number of shares of Stock outstanding under this Option
shall be proportionately increased or decreased for any increase or decrease in
the number of shares of Stock on account of any Corporate Event. Any such
adjustment in the Option shall not increase the aggregate Exercise Price payable
with respect to shares that are subject to the unexercised portion of the
outstanding Option and the adjustment shall comply with the requirements under
Section 409A of the Code. The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. In the event of any distribution to the Company’s stockholders
of an extraordinary cash dividend or securities of any other entity or other
assets (other than ordinary dividends payable in cash or shares of Stock)
without receipt of consideration by the Company, the Company shall
proportionately adjust (a) the number and kind of shares subject to this Option
and/or (b) the Exercise Price of this Option to reflect such distribution.

14. Additional Requirements. Optionee acknowledges that shares of Stock acquired
upon exercise of the Option may bear such legends, as the Company deems
appropriate to comply with applicable federal, state or foreign securities laws.
In connection therewith and prior to the issuance of the shares, Optionee may be
required to deliver to the Company such other documents as may be reasonably
necessary to ensure compliance with applicable laws.

15. Governing Law. The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Optionee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

17. Tax Treatment; Section 409A. Optionee may incur tax liability as a result of
the exercise of the Option or the disposition of shares of Stock. Optionee
should consult his or her own tax adviser before exercising the Option or
disposing of the shares.

Optionee acknowledges that the Committee, in the exercise of its sole discretion
and without Optionee’s consent, may amend or modify the Option and this
Agreement in any manner and delay the payment of any amounts payable pursuant to
this Agreement to the minimum extent necessary to satisfy the requirements of
Section 409A of the Code. The Company will provide Optionee with notice of any
such amendment or modification.

18. Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Optionee, except to the extent
set forth in Section 17 hereof regarding Section 409A of the Code and any other
provision set forth in the Plan.

 

5



--------------------------------------------------------------------------------

19. 2007 Equity Incentive Plan. The Option and shares of Stock acquired upon
exercise of the Option granted hereunder shall be subject to such additional
terms and conditions as may be imposed under the terms of the Plan, a copy of
which has been provided to Optionee.

 

NATIONAL CINEMEDIA, INC. By:       Kurt C. Hall   President and Chief Executive
Officer Date:    

 

6